Citation Nr: 1542641	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase in a 30 percent rating for chronic obstructive pulmonary disease (COPD) with bronchitis and bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that increased the rating for the Veteran's service-connected COPD with bronchitis and bronchiectasis from 10 percent to 30 percent, effective January 20, 2009.  

In February 2105, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In March 2015, the Board remanded this appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2015, partly to schedule the Veteran for a VA examination to determine the extent and severity of his service-connected COPD with bronchitis and bronchiectasis.  The examiner was specifically requested to report all signs and symptoms necessary for rating the Veteran's service-connected COPD with bronchitis and bronchiectasis, including all information for rating this condition under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).  The March 2015 remand also indicated that all necessary tests and studies must be performed, including pulmonary function tests (PFTs).  

Pursuant to the March 2015 remand, the Veteran was afforded a VA respiratory conditions examination in August 2015.  The Veteran reported that approximately nine years earlier, he was diagnosed with COPD and bronchiectasis.  He indicated that he was taking Prednisone and Albuterol, as well as nebulizer treatment, on a daily basis.  He stated that he had shortness of breath that could occur at rest or with activity.  The Veteran maintained that he had difficulty ambulating which was mostly due to a knee condition.  He indicated that he had coughing and wheezing at night with some green sputum production.  

The examiner reported that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medications.  The examiner stated that the Veteran's condition also required intermittent courses or bursts of systemic, oral or parenteral, corticosteroids and that he had four or more of such courses or bursts in the previous twelve months.  It was noted that the Veteran's respiratory condition required the use of inhaled medications and that he used inhalation bronchodilator therapy on a daily basis.  The examiner maintained that the Veteran's COPD was predominantly responsible for his inhaled medications.  The examiner stated that the Veteran's respiratory condition also required the use of oral bronchodilators on a daily basis.  It was noted that the Veteran's respiratory condition did not require the use of antibiotics and that it did not require outpatient oxygen therapy.  

As to the Veteran's bronchiectasis, the examiner indicated that the Veteran had a productive cough with purulent sputum at times.  The examiner stated that the Veteran's bronchiectasis required a course of antibiotics at least twice a year and that he did not have any incapacitating episodes of infection due to bronchiectasis.  The examiner reported that the Veteran did not have any scars related to his COPD with bronchitis and bronchiectasis (and inactive tuberculosis), and that there were no other pertinent physical findings, complications, conditions, or signs and/or symptoms.  

The diagnoses were COPD, chronic bronchitis, bronchiectasis, and tuberculosis, inactive.  The examiner reported that the Veteran's respiratory condition did not impact his ability to work.  The results of the August 2015 PFTs were listed as Pre-Bronchodilator: FVC: 53 percent predicted; FEV-1: 62 percent predicted; and DLCO: 58 percent predicted.  Additionally, the examiner stated that the FVC percent predicted was the test result that most accurately reflected the Veteran's level of disability.  The examiner further reported that post-bronchodilator testing was not indicated because the Veteran was on chronic bronchodilator medications.  

The Board observes that the results of the PFTs did not include FEV-1/FVC or the raw numbers to calculate the ratio.  The Board notes that objective findings regarding the Veteran's FEV-1/FVC are necessary for properly evaluating him under the appropriate schedular criteria in this case.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  As noted previously, the March 2015 Board remand specifically indicated that all information necessary for rating the Veteran's condition under 38 C.F.R. § 4.97, Diagnostic Code 6604 must be provided.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2015 Board remand has not been substantially accomplished, the Board finds it necessary to again remand the Veteran's claim to obtain the entire results of the Veteran's August 2015 PFTs, pursuant to the August 2015 respiratory conditions examination, to specifically include the raw numbers and FEV-1/FVC results.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain the entire results of the August 2015 PFTs, pursuant to the August 2015 VA respiratory conditions examination, to specifically include the raw numbers and FEV-1/FVC results.  

2.  If the entire results of the August 2015 PFTs, pursuant to the August 2015 VA respiratory conditions examination, to specifically include the raw numbers and FEV-1/FVC results are not available, the Veteran must be scheduled for another VA examination in compliance with the March 2015 Board remand.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

